Citation Nr: 0009281	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of skull 
fracture.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of skull fracture to include 
headaches.  During the course of appeal, in October 1998 the 
Board remanded the case to the RO for further development.  
In a November 1999 supplemental statement of the case, the RO 
reopened the veteran's claim,  determined that the claim was 
well grounded, and denied a claim of entitlement to service 
connection for residuals of skull fracture based on the 
merits of the case.  The case has been returned to the Board 
for further appellate review. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the claimed residuals of skull fracture and the veteran's 
period of active military service or some incident thereof. 


CONCLUSION OF LAW

The claim for service connection for residuals of skull 
fracture is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran essentially claims that she has residuals of a 
skull fracture injury she sustained during service.  In this 
case, the Board finds that the claim for service connection 
for residuals of a skull fracture is not well-grounded.  The 
Board notes that the medical evidence includes service 
medical records, VA and private clinical reports, and VA 
examination reports dated in October 1985 and July 1999.  
However, there is no competent medical evidence of record of 
a current disorder, claimed as residuals of a skull fracture, 
linked to the veteran's period of active service or any 
incident therein.

Service medical records show that the veteran was 
hospitalized and treated in November 1974 for complaints of 
head trauma after she struck her head.  A November 1974 
narrative summary report of treatment shows that she reported 
no associated loss of consciousness at the time of the 
injury.  She did note dizziness and headache immediately, as 
well as nausea, emesis and equivocal photophobia; and she 
reported that she slept the majority of the last four days, 
after the injury.  She was admitted for observation four days 
after the injury.  The report noted that on examination the 
veteran reported present complaints of severe headache.  
General physical examination was completely within normal 
limits, without any evidence of external trauma.  There was 
no evidence of meningismus or Battle sign, and tympanic 
membranes were clear bilaterally.  Examination of the eyes 
demonstrated both to be equally reactive to light and 
accommodation with normal extraocular movements without 
nystagmus.  Fundoscopic examination was normal; spontaneous 
venous pulsations were present bilaterally; and neurological 
evaluation was completely within normal limits.  

The report contains laboratory findings.  An 
electroencephalogram demonstrated an abnormal recording with 
persistent slowing in the right occipital region although 
photic stimulation did not significantly change the record.  
The cerebral circulation was symmetrical and there was no 
evidence of space occupying lesion in the posterior fossa; 
nor was there any evidence of supratentorial abnormality.  
The report noted that otologic consultation was obtained, 
which indicated that there was no evidence found of endorgan 
deficit or dysfunction.  Audiogram and caloric testing were 
normal.  

The report noted that during the hospital course, the veteran 
continued to complain of headache and vertigo; and that tests 
were all normal.  During an arteriogram, the veteran became 
very anxious combative and disoriented, and stated that she 
was blind.  Neurologic and ophthalmologic evaluation was 
completely within normal limits, and her complaints soon 
subsided and she was found to be without any visual deficit.  
Lumbar puncture was performed, which demonstrated an opening 
pressure of 170 and a closing pressure of 140, and 
cerebrospinal fluid was clear and colorless.  The veteran 
slowly improved and was soon ambulatory and was discharged 
twelve days after hospitalization began.  The final diagnosis 
was post-concussion syndrome.  An associated X-ray report of 
a skull series noted that there was not enough evidence of a 
skull fracture.  A handwritten notation on that report 
indicated another examiner's disagreement, and noted that 
there was evidence of linear fracture of the right occiput.    

In January 1976, the veteran was evaluated for a possible 
concussion from a fall at that time.  On examination, she was 
oriented but definitely sedated.   The veteran's pupils were 
equal, round, regular and reacted to light and accommodation 
(PERRLA).  No localizing signs were found.  The impression at 
that time was possible cerebral concussion.

During a January 1976 separation examination, the veteran 
reported a history of headaches since November 1974 when she 
had a "cerebral apoplexy" thought to be secondary to birth 
control pills.  She reported that she fell and hit her head 
in a shower and sustained a skull fracture.  The report also 
noted "[h]eadaches, thus, secondary to trauma."  The 
veteran also reported a history of motion sickness and 
occasional long periods of sleeping.  On examination, 
evaluation of the neurologic system was normal, and no 
neurologic disorder was found.  

Post-service medical records include a VA examination in 
October 1985.  During VA psychiatric examination in October 
1985, the veteran reported that she had had a seizure in 1975 
but not since, and was not taking seizure medication.  The 
report contains a diagnosis that based on the lack of 
complaints and lack of symptomatology, no psychiatric 
disorder was diagnosed.  During an associated VA examination 
at that time that included neurologic examination, the 
veteran reported that with stress and anxiety, she would get 
a recurrent headache.  She also reported that in recent weeks 
she had some feeling of numbness in the right side of the 
face, some clumsiness in the right hand with difficulty with 
fine movements, and some photophobia, as well as headaches.  
On neurological examination, cranial nerve functions II 
through XII were grossly intact; cerebellar function tests 
were adequately performed; Romberg was negative, and she was 
able to perform a tandem gait without difficulty.  
Sensomodalities and motor functions were intact throughout, 
deep tendon reflexes were active and equal, and no 
pathological reflexes were present.  The report summarized 
that the veteran was neurologically normal.  The report 
contains an impression of (1) closed head injury, by history; 
(2) history of arteriogram secondary to diagnosis #1, 
complicated by seizure and right hemiparesis, resolved and 
without recurrence with patient neurological normal on 
present examination; (3) headaches secondary to diagnosis #1, 
resolved; and (4) recurrent tension headaches by history.  

During a July 1999 VA neurological examination, the veteran 
complained of persistent dizziness, tinnitus, poor sleep, 
chronic headaches, and multiple somatic complaints.  She 
reported complaints of sleep paralysis but no narcolepsy, 
cataplexy or hallucinations.  The examiner commented on a 
review of the claims file, and noted that skull X-ray and 
three vessel arteriogram of the brain in November 1974 were 
both negative.  The examiner also noted that light perception 
and neurological examination in November 1974 were normal; 
and ENT examination found no etiology for headache or 
vertigo.  The July 1999 VA examination report noted that 
although progress notes stated skull fracture, other notes 
refuted this as did the actual radiology report.  The report 
also noted that an August 1996 Computed Tomography (CT) 
examination of the head was normal.  The report noted that 
the veteran had consistently complained of most of the above 
stated symptoms for 25 years; and that no neurologic cause 
had been found, and the most consistent and reasonable 
diagnosis was psychiatric-conversion, plus "misery and 
unhappiness."  

A report of an August 1999 CT of the head contains an 
impression of no abnormalities demonstrated and no change 
since August 1996.  

The record includes private and VA clinical records for the 
period from 1996 through August 1999, showing treatment for 
various complaints and conditions.  The first record of 
treatment referable to any claimed neurological residuals of 
a skull fracture, however, is contained in an August 1996 VA 
clinical record, more than twenty years after service.  That 
record shows that the veteran was seen at that time for 
complaints of headache, ringing of ears, dyslexia, 
photophobia, flashes of light in front of the eyes, which she 
attributed to a 1975 injury to the left parietal region.  
After examination, the assessment was headaches.  Subsequent 
VA and private clinical records in the late 1990's show 
various assessments including headaches, tinnitus and 
vertigo.

However, none of the competent medical evidence of record 
shows a present disorder etiologically related to service.  
In this regard, as noted, the veteran was evaluated at her 
January 1976 discharge examination and the neurologic system 
was found to be normal.  During VA examination in October 
1985, the veteran reported symptoms only recently, and the 
examiner found that the veteran was neurologically normal.  
Moreover, the first clinical record of treatment referable to 
any claimed residuals of skull fracture is dated in August 
1996, more than twenty years after service.   Further, the 
most recent examination, of July 1999, found no present 
disorder.  That VA neurologic examination was performed with 
review of the entire claims file, and found no present 
neurologic cause for the veteran's claimed symptoms.  The 
examiner opined that the most consistent and reasonable 
diagnosis was psychiatric-conversion, plus "misery and 
unhappiness."  Although a VA a neuropsychiatric evaluation 
was offered, the veteran declined.  Thus, the most recent 
clinical evidence shows no current disorder; and the record 
shows no continuity of claimed symptoms since service.  
Therefore, as there is no clinical evidence showing a present 
disorder related to service, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board also has considered any clinical notations that 
symptomatology such as recurrent headaches could be 
attributable, or was possibly related, to prior head injury 
or to brain trauma in 1975.  However, the Board notes that 
service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1999).  
The Court has held that a physician's statement that 
something may or may not be true is speculative and does not 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Further, the Court has held that a 
physician's statement that a particular disease "could" have 
been precipitated by other factors or circumstances, without 
other supporting clinical data or rationale, was too 
speculative to provide the required nexus for a well-grounded 
claim.  Bloom v. West, 12 Vet. App. 185 (1999).  See also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  As such language fails to 
link or relate any current disability to the veteran's period 
of active service, it does not serve to meet the relatively 
low threshold of plausibility required for a well grounded 
claim.  

Further, if the veteran were to rely solely on her own 
assertion that she has a present disorder that is 
attributable to inservice head injury or other incident of 
service, any such lay opinion would be insufficient evidence 
to support the claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for residuals of skull fracture.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran is free at any time in the future to submit 
evidence in support of her claim.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for residuals of skull fracture is denied.





		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

